
	
		II
		111th CONGRESS
		2d Session
		S. 3664
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2010
			Mrs. Feinstein (for
			 herself, Mr. Crapo,
			 Mr. Udall of Colorado,
			 Mr. Bennet, and Mrs. Boxer) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exempt
		  certain farmland from the estate tax, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Family Farm Estate Tax Deferral Act of
			 2010.
		2.Exclusion from gross
			 estate of certain farmland so long as farmland use continues
			(a)In
			 generalPart III of subchapter A of chapter 11 of the Internal
			 Revenue Code of 1986 (relating to gross estate) is amended by inserting after
			 section 2033 the following new section:
				
					2033A.Exclusion of
				certain farmland so long as use as farmland continues
						(a)In
				generalIn the case of an estate of a decedent to which this
				section applies, the value of the gross estate shall not include the adjusted
				value of qualified farmland included in the estate.
						(b)Estates to which
				section appliesThis section shall apply to an estate if—
							(1)the executor
				elects the application of this section and files an agreement referred to in
				section 2032A(d)(2),
							(2)the decedent was
				(at the date of the decedent’s death) a citizen or resident of the United
				States,
							(3)the decedent for
				the 3-taxable-year period (10-taxable-year period in the case of any qualified
				farmland which is qualified woodland described in section 2032A(c)(2)(F)(i))
				preceding the date of the decedent's death had an average adjusted gross income
				not exceeding the average adjusted gross income limitation applicable under
				subparagraphs (A) and (B) of section 1001D(b)(1) of the Food Security Act of
				1985 (7 U.S.C. 1308–3a(b)(1)) (as in effect on such date),
							(4)50 percent or more
				of the adjusted value of the gross estate at the date of the decedent's death
				consists of real or personal property which is used as a farm for farming
				purposes (within the meaning of section 2032A(e)),
							(5)25 percent or
				more of the adjusted value of the gross estate consists of the adjusted value
				of qualified farmland which is real property, and
							(6)during the 8-year
				period ending on the date of the decedent’s death there have been periods
				aggregating 5 years or more during which—
								(A)the qualified
				farmland which is such real property was owned by the decedent or a member of
				the decedent’s family, and
								(B)there was material
				participation (within the meaning of section 2032A(e)(6)) by the decedent or a
				member of the decedent’s family in the operation of such farmland.
								Rules
				similar to the rules of paragraphs (4) and (5) of section 2032A(b) shall apply
				for purposes of subparagraph (B).(c)DefinitionsFor
				purposes of this section—
							(1)Qualified
				farmlandThe term qualified farmland means any real
				property which—
								(A)is located in the
				United States,
								(B)is used as a farm
				for farming purposes (within the meaning of section 2032A(e)),
								(C)was acquired from
				or passed from the decedent to a qualified heir of the decedent and which, on
				the date of the decedent’s death, was being so used by the decedent or a member
				of the decedent’s family, and
								(D)is property
				designated in the agreement filed under subsection (b)(1).
								(2)Adjusted
				valueThe term adjusted value means the value of
				farmland for purposes of this chapter (determined without regard to this
				section), reduced by any amounts allowable as a deduction in respect to such
				farmland under paragraph (3) or (4) of section 2053(a).
							(3)Other
				termsAny other term used in
				this section which is also used in section 2032A shall have the same meaning
				given such term by section 2032A.
							(d)Tax treatment of
				dispositions and failures To use for farming purposes
							(1)Imposition of
				recapture taxIf, at any time after the decedent’s death and
				before the death of the qualified heir—
								(A)the qualified heir
				disposes of any interest in qualified farmland (other than by a disposition to
				a member of his family), or
								(B)the qualified heir
				ceases to use the real property which was acquired (or passed) from the
				decedent as a farm for farming purposes,
								then,
				there is hereby imposed a recapture tax.(2)Amount of
				recapture tax, etc
								(A)In
				generalExcept as provided in subparagraph (B), rules similar to
				the rules of section 2032A(c) (other than paragraphs (1) and (2)(E) thereof)
				with respect to the additional estate tax shall apply for purposes of this
				subsection with respect to the recapture tax.
								(B)Adjustment of
				recapture tax to reflect increase in value of farmlandThe amount
				of the recapture tax otherwise determined under rules described in subparagraph
				(A) shall be increased by the percentage (if any) by which the value of the
				interest in the qualified farmland at the time of the imposition of such tax is
				greater than the adjusted value of such farmland included in the estate.
								(e)Application of
				other rulesRules similar to the rules of subsections (d), (e)
				(other than paragraph (13) thereof), (f), (g), (h), and (i) of section 2032A
				shall apply for purposes of this
				section.
						.
			(b)Application of
			 lienSection 6324B of the Internal Revenue Code of 1986 (relating
			 to special lien for additional estate tax attributable to farm, etc.,
			 valuation) is amended by adding at the end the following new subsection:
				
					(e)Application to
				qualified farmland
						(1)In
				generalIn the case of any interest in qualified farmland (within
				the meaning of section 2033A(c)(1)), this section shall apply in the same
				manner as such section applies to qualified real property.
						(2)Form and
				contentIn addition to any form and content otherwise required by
				the Secretary with respect to a notice of lien filed against qualified
				farmland, such notice shall include a statement that such lien is imposed
				solely for purposes of the estate tax exclusion granted with respect to such
				qualified farmland under section
				2033A.
						.
			(c)Woodlands
			 subject to management planParagraph (2) of section 2032A(c) of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new subparagraph:
				
					(F)Exception for
				woodlands subject to forest stewardship plan
						(i)In
				generalSubparagraph (E) shall not apply to any disposition or
				severance of standing timber on a qualified woodland that is made pursuant to a
				forest stewardship plan developed under the Cooperative Forestry Assistance Act
				of 1978 (16 U.S.C. 2103a) or an equivalent plan approved by the State
				Forester.
						(ii)Compliance
				with forest stewardship planClause (i) shall not apply if,
				during the 10-year period under paragraph (1), the qualified heir fails to
				comply with such forest stewardship plan or equivalent
				plan.
						.
			(d)Certain
			 conservation transactions not treated as dispositionsParagraph
			 (8) of section 2032A(c) of the Internal Revenue Code of 1986 is amended to read
			 as follows:
				
					(8)Certain
				conservation transactions not treated as dispositions
						(A)Qualified
				conservation contributionsA qualified conservation contribution
				by gift or otherwise shall not be deemed a disposition under subsection
				(c)(1)(A).
						(B)Qualified
				conservation easement sold to qualified organizationA sale of a
				qualified conservation easement to a qualified organization shall not be deemed
				a disposition under subsection (c)(1)(A).
						(C)DefinitionsFor
				purposes of this paragraph—
							(i)the terms
				qualified conservation contribution and qualified
				organization have the meanings given such terms by section 170(h),
				and
							(ii)the term
				qualified conservation easement has the meaning given such term by
				section
				2031(c)(8).
							.
			(e)Clerical
			 amendmentThe table of sections for part III of subchapter A of
			 chapter 11 of the Internal Revenue Code of 1986 is amended by inserting after
			 the item relating to section 2033 the following new item:
				
					
						Sec. 2033A. Exclusion of certain farmland so long as use as
				farmland
				continues.
					
					.
			(f)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying after the date of the enactment of this Act.
			3.Increase in
			 limitations on the amount excluded from the gross estate with respect to land
			 subject to a qualified conservation easement
			(a)Increase in
			 dollar limitation on exclusionParagraph (3) of section 2031(c)
			 of the Internal Revenue Code of 1986 (relating to exclusion limitation) is
			 amended by striking the exclusion limitation is and all that
			 follows and inserting the exclusion limitation is
			 $5,000,000..
			(b)Increase in
			 percentage of value of land which is excludableParagraph (2) of
			 section 2031(c) of the Internal Revenue Code of 1986 (relating to applicable
			 percentage) is amended—
				(1)by striking
			 40 percent and inserting 50 percent, and
				(2)by striking
			 2 percentage points and inserting 2.5 percentage
			 points.
				(c)Effective
			 dateThe amendments made by this section shall apply to the
			 estates of decedents dying after the date of the enactment of this Act.
			
